DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/06/2022 and 05/24/2022 are in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 06/27/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 11-12, 17-18, 21-22, 26-28 and 30 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 06/27/2022, which has been rejected under new ground of rejection necessitated by amendment. See rejection below for full detail.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12, 17-18, 21-22, 26-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2014/0014818 A1) in view of Hannah (US 2004/0183924 A1) in further view of Ogino et al. (US 2011/0273598 A1) in further view of Takatsuka et al. (US 2011/0242389 A1).

Regarding claim 21, Cho et al. (hereafter referred as Cho) teaches an imaging sensor (Cho, Fig. 1) comprising: 
a first imaging region (Cho, Fig. 2A, pixel block B1, Alternatively Fig. 2C, A first imaging region may be considered to be the top left of the image sensor containing the 4x4 pixel block shown.) comprising: 
a plurality of first pixels each of which (1) comprises a filter for transmitting light having a green wavelength band (Cho, Figs. 2A or 2C, Paragraph 0047, Fig. 8, Paragraph 0096, The pixel array may have a Bayer color filter pattern. The plurality of first pixels are the green pixels on the first imaging region.), and (2) that generates first image data by performing an imaging operation (Cho, Fig. 9, Element S901, Paragraphs 0057 and 0100); and 
a first correction pixel (Cho, Fig. 2A, Dark Pixel 21a, Alternatively Fig. 2C, One of Elements 24a or 24b) that is arranged at a column-direction side from at least one of the plurality of first pixels (Cho, Fig. 2A, Active pixel below 21a, Alternatively Fig. 2C, Either active pixel 25 between 24a and 24b in the left most column of pixels is arranged in a column-direction side. The column-direction being the vertical direction.), and that comprises a filter for transmitting light having a blue wavelength band (Cho, Fig. 5, Paragraphs 0068-0069, The dark pixels are provided with both a color filter (54a) and light blocking layer (56a), Fig. 8, pixel “X48”, Pixel X48 is a blue color filter pixel used as a dark pixel.), and generates first correction data used to eliminate noise (Cho, Paragraphs 0035 and 0101, The dark current is considered to be noise.) included in the first image data by performing an imaging operation (Cho, Fig. 9, Element S903-S904, Paragraphs 0066, 0100 and 0101); and 
a second imaging region arranged at the column-direction side from the first imaging region (Cho, Fig. 2A, pixel block B3, Alternatively Fig. 2C, A second imaging region may be considered to be the bottom left of the image sensor containing the 4x4 pixel block shown.), the second imaging region comprising: 
a plurality of second pixels each of which (1) comprises a filter for transmitting light having a green wavelength band (Cho, Figs. 2A or 2C, Paragraph 0047, Fig. 8, Paragraph 0096, The pixel array may have a Bayer color filter pattern. The plurality of second pixels are the green pixels on the second imaging region.), and (2) generates second image data by performing an imaging operation (Cho, Fig. 9, Element S901, Paragraphs 0100) and
 a second correction pixel (Cho, Fig. 2A, Dark Pixel 21c, Alternatively Fig. 2C, One of Elements 24g or 24h) that is arranged at the column-direction side from at least one of the plurality of second pixels (Cho, Fig. 2A, Active pixel below 21c, Alternatively Fig. 2C, Either active pixel 25 between 24g and 24h in the left most column of pixels.), and that comprises a filter for transmitting light having a blue wavelength band (Cho, Fig. 5, Paragraphs 0068-0069, Fig. 8, pixel “X48”, Pixel X48 is a blue color filter pixel used as a dark pixel. It would have been obvious to try, by one of ordinary skill in the art, an active pixel and dark pixel pattern in which a first and second active pixel that (1) comprises green color filter and the first and second correction pixel comprises blue color filter since Cho discloses a Bayer pattern may be used for the pixel array and blue pixels may be used as dark pixels. For example, by applying the Bayer pattern of Figure 8 with the blue and red positions swapped to the pixel arrangements of Figures 2A and 2C.) and generates second correction data used to eliminate noise included in the second image data (Cho, Fig. 9, Element S903-S904, Paragraphs 0066, 0100 and 0101, The dark pixels are used to correct local active pixels.),
wherein the pixels of the first imaging region and the pixels of the second imaging region are controlled such that the image data and the correction data are read independently from each other (Cho, Figs. 6-7, pixel of the first imaging region and pixels of the second imaging region are each read independently from each other since each pixel has its own read out circuit.),
the plurality of first pixels are arranged in the first imaging region aligned with each other in a plurality of rows extending in a row direction and in a plurality of columns extending in a column direction (Cho, Fig. 2A, pixel block B1, Alternatively Fig. 2C, A first imaging region may be considered to be the top left of the image sensor containing the 4x4 pixel block shown. All pixels in the first imaging region are aligned in rows and columns.), 
the plurality of second pixels are arranged in the second imaging region aligned with each other in a plurality of rows extending in the row direction and in a plurality of columns extending in the column direction (Cho, Fig. 2A, pixel block B3, Alternatively Fig. 2C, A second imaging region may be considered to be the bottom left of the image sensor containing the 4x4 pixel block shown. All pixels in the second imaging region are aligned in rows and columns.).
a plurality of transferring sections, each of which is included in each of the plurality of first pixels and the first correction pixel, (Cho, Fig. 7A, transfer transistor TX, Paragraph 0088 and 0089), 
a plurality of charge expelling sections, each of which is included in each of the plurality of first pixels and the first correction pixel (Cho, Fig. 7A, reset transistor RX, Paragraph 0088 and 0089),  
a plurality of transferring sections, each of which is included in each of the plurality of second pixels and the second correction pixel (Cho, Fig. 7A, transfer transistor TX, Paragraph 0088 and 0089),
 a plurality of charge expelling sections, each of which is included in each of the plurality of second pixels and the second correction pixel (Cho, Fig. 7A, reset transistor RX, Paragraph 0088 and 0089).
However, Cho does not teach generates first image data by performing an image operation with a first ISO sensitivity, generates first correction data performing an imaging operation with the first imaging condition ISO sensitivity, generating second image data by performing an imaging operation with a second ISO sensitivity that is different from the first ISO sensitivity, generating second correction data by performing an imaging operation with the second ISO sensitivity, the plurality of transferring sections of the first pixels and first correction pixels are controlled at a same timing, the plurality of charge expelling sections of the first pixels and first correction pixels are controlled at a same timing, the plurality of transferring sections of the second pixels and second correction pixels are controlled at a same timing, the plurality of charge expelling sections of the second pixels and second correction pixels are controlled at a same timing, nor the plurality of first pixels output the first image data to a different signal line than the first correction pixel outputs the first correction data, nor the plurality of second pixels output the second image data to a different signal line than the second correction pixel outputs the second correction data.
In reference to Hannah, Hanna teaches a first imaging region (Hanna, Fig. 5, Top left Block (R1, C1)) comprising: a first pixel that generates first image data by performing an imaging operation with a first ISO sensitivity (Hanna, Figs. 6B-6C, Paragraph 0038-0039 and 0047-0048, Gain is ISO sensitivity (see conclusion).); and 
a second imaging region (Hanna, Fig. 5, Any block below the first imaging region or the bottom left block.) comprising: a second pixel that generates second image data by performing an imaging operation with a second ISO sensitivity that is different from the first ISO sensitivity (Hanna, Figs. 6B-6C, Paragraph 0038-0039 and 0047-0048, Gain is ISO sensitivity. Different blocks may use different gains.).
These arts are analogous since they are all related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cho with the method of using pixel groups and using different ISO sensitivities for the pixel groups as seen in Hannah to improve the overall image quality (Hannah, Paragraph 0011). Further, since the first and second correction pixel is located in the first and second imaging regions and since the correction pixels are used to correct imaging pixels locally, the first and second correction pixels would generate first and second correction data by performing an imaging operation with the ISO sensitivities of the region the correction pixel is located in.
However, the combination of Cho and Hanna does not teach the plurality of transferring sections of the first pixels and first correction pixels are controlled at a same timing, the plurality of charge expelling sections of the first pixels and first correction pixels are controlled at a same timing, the plurality of transferring sections of the second pixels and second correction pixels are controlled at a same timing, the plurality of charge expelling sections of the second pixels and second correction pixels are controlled at a same timing, nor the plurality of first pixels output the first image data to a different signal line than the first correction pixel outputs the first correction data, nor the plurality of second pixels output the second image data to a different signal line than the second correction pixel outputs the second correction data.
In reference to Ogino et al. (hereafter referred as Ogino), Ogino teaches wherein a plurality of first pixels output a first image data to a different signal line than a pixel of the same column outputs a second data, and wherein a plurality of third pixels output the third image data to a different signal line than a fourth pixel outputs a fourth data (Ogino, Fig. 1, Paragraphs 0022 and 0025, Odd rows of a column output data to a different line than even rows.).
These arts are analogous since they are all related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Cho and Hannah with the readout circuitry of Ogino to reduce color mixture (Ogino, Paragraph 0006-0007). Further, since the correction pixels and active pixels of Cho are on both odd and even rows, the limitation “the plurality of first pixels output the first image data to a different signal line than the first correction pixel outputs the first correction data, nor the plurality of second pixels output the second image data to a different signal line than the second correction pixel outputs the second correction data” is met.
However, the combination of Cho, Hanna and Ogino does not teach the plurality of transferring sections of the first pixels and first correction pixels are controlled at a same timing, the plurality of charge expelling sections of the first pixels and first correction pixels are controlled at a same timing, the plurality of transferring sections of the second pixels and second correction pixels are controlled at a same timing, the plurality of charge expelling sections of the second pixels and second correction pixels are controlled at a same timing.
In reference to Takatsuka et al. (hereafter referred as Takatsuka), Takatsuka teaches a plurality of transferring sections (Takatsuka, Fig. 1, transfer-gate transistor 12, Paragraph 0005) of pixels are controlled at a same timing (Takatsuka, Fig. 2, TM11, Paragraphs 0017-0018 and 0173), a plurality of charge expelling sections (Takatsuka, Fig. 1, reset transistor 17, Paragraph 0007) of pixels are controlled at a same timing (Takatsuka, Fig. 2, TM11, Paragraphs 0017-0018 and 0173). 
These arts are analogous since they are all related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Cho, Hannah and Ogino with the teaching of controlling the transferring sections and charge expelling sections at a same timing as seen in Takatsuka to clear all charges held in the photodiode and floating diffusions to begin capture of a new image free of influence of residual charge. Further, since the transfer and charge expelling sections are controlled at a same timing for all pixels, the limitation “the plurality of transferring sections of the first pixels and first correction pixels are controlled at a same timing, the plurality of charge expelling sections of the first pixels and first correction pixels are controlled at a same timing, the plurality of transferring sections of the second pixels and second correction pixels are controlled at a same timing, the plurality of charge expelling sections of the second pixels and second correction pixels are controlled at a same timing” is met.
Claim 11 is rejected for the same reasons as claim 21.

Regarding claim 22, the combination of Cho, Hannah, Ogino and Takatsuka teaches the imaging sensor according to Claim 21 (see claim 21 analysis), wherein the plurality of first pixels and the plurality of second pixels each accumulate charge by performing photoelectric conversion according to an amount of incident light (Cho, Paragraph 0008), and the first correction pixel and the second correction pixel each generate a voltage reference level that does not depend on the amount of incident light (Cho, Paragraph 0048).
Claim 12 is rejected for the same reasons as claim 22.

Regarding claim 26, the combination of Cho, Hannah, Ogino and Takatsuka teaches the imaging sensor according to Claim 11 (see claim 11 analysis), wherein an arrangement pattern of a first set of correction pixels including the first correction pixel in the first pixel block is the same as an arrangement pattern of a second set of correction pixels including the second correction pixel in the second pixel block. (Cho, Fig, 2A, Pixel Blocks B1 and B3 have the same pattern, Alternatively Fig. 2C, The arrangement pattern is an edge arrangement pattern. (Cho, Paragraph 0045). Cho states pixel blocks have the same pixel arrangement with regard to Figure 2A and further states the number of correction pixels in a pixel block may be changed (Cho, Paragraph 0041-0042)).

Regarding claim 27, the combination of Cho, Hannah, Ogino and Takatsuka teaches the imaging sensor according to Claim 21 (see claim 21 analysis), further comprising: a signal processing section (Cho, Fig. 3, Element 36) that eliminates noise from the first image data using the first correction data and eliminates noise from the second image data using the second correction data (Cho, Paragraph 0048, 0054, 0058 and 0066, The correction pixel data is used to correct pixels around the correction pixel.).
	Claim 17 is rejected for the same reasons as claim 27.

Regarding claim 28, the combination of Cho, Hannah, Ogino and Takatsuka teaches the imaging sensor according to Claim 27 (see claim 27 analysis), wherein the signal processing section generates through interpolation a signal at a position of the first correction pixel using signals output from first pixels amongst the plurality of first pixels that are adjacent to the first correction pixel, and generates through interpolation a signal at a position of the second correction pixel using signals output from second pixels amongst the plurality of second pixels that are adjacent to the second correction pixel (Cho, Fig. 8, Paragraphs 0095-0098).
	Claim 18 is rejected for the same reasons as claim 28.

Regarding claim 30, the combination of Cho, Hannah, Ogino and Takatsuka teaches an imaging apparatus (Cho, Fig. 11) comprising: the imaging sensor according to Claim 21 (see claim 21 analysis).

Alternatively, claim 11-12, 17-18, 21-22, 26-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2014/0014818 A1) in view of Hannah (US 2004/0183924 A1) in further view of Ogino et al. (US 2011/0273598 A1) in further view of Gomi (US 2009/0086069 A1) in further view of Takatsuka et al. (US 2011/0242389 A1).

Regarding claim 21, Cho et al. (hereafter referred as Cho) teaches an imaging sensor (Cho, Fig. 1) comprising: 
a first imaging region (Cho, Fig. 2A, pixel block B1, Alternatively Fig. 2C, A first imaging region may be considered to be the top left of the image sensor containing the 4x4 pixel block shown.) comprising: 
a plurality of first pixels each of which (1) comprises a filter for transmitting light having a green wavelength band (Cho, Figs. 2A or 2C, Paragraph 0047, Fig. 8, Paragraph 0096, The pixel array may have a Bayer color filter pattern. The plurality of first pixels are the green pixels on the first imaging region.), and (2) that generates first image data by performing an imaging operation (Cho, Fig. 9, Element S901, Paragraphs 0057 and 0100); and 
a first correction pixel (Cho, Fig. 2A, Dark Pixel 21a, Alternatively Fig. 2C, One of Elements 24a or 24b) that is arranged at a column-direction side from at least one of the plurality of first pixels (Cho, Fig. 2A, Active pixel below 21a, Alternatively Fig. 2C, Either active pixel 25 between 24a and 24b in the left most column of pixels is arranged in a column-direction side. The column-direction being the vertical direction.), and that comprises a filter for transmitting light having a wavelength band (Cho, Fig. 5, Paragraphs 0068-0069, The dark pixels are provided with both a color filter (54a) and light blocking layer (56a).), and generates first correction data used to eliminate noise (Cho, Paragraphs 0035 and 0101, The dark current is considered to be noise.) included in the first image data by performing an imaging operation (Cho, Fig. 9, Element S903-S904, Paragraphs 0066, 0100 and 0101); and 
a second imaging region arranged at the column-direction side from the first imaging region (Cho, Fig. 2A, pixel block B3, Alternatively Fig. 2C, A second imaging region may be considered to be the bottom left of the image sensor containing the 4x4 pixel block shown.), the second imaging region comprising: 
a plurality of second pixels each of which (1) comprises a filter for transmitting light having a green wavelength band (Cho, Figs. 2A or 2C, Paragraph 0047, Fig. 8, Paragraph 0096, The pixel array may have a Bayer color filter pattern. The plurality of second pixels are the green pixels on the second imaging region.), and (2) generates second image data by performing an imaging operation (Cho, Fig. 9, Element S901, Paragraphs 0100) and
 a second correction pixel (Cho, Fig. 2A, Dark Pixel 21c, Alternatively Fig. 2C, One of Elements 24g or 24h) that is arranged at the column-direction side from at least one of the plurality of second pixels (Cho, Fig. 2A, Active pixel below 21c, Alternatively Fig. 2C, Either active pixel 25 between 24g and 24h in the left most column of pixels.), and that comprises a filter for transmitting light having a wavelength band (Cho, Fig. 5, Paragraphs 0068-0069, The dark pixels are provided with both a color filter (54a) and light blocking layer (56a).) and generates second correction data used to eliminate noise included in the second image data (Cho, Fig. 9, Element S903-S904, Paragraphs 0066, 0100 and 0101, The dark pixels are used to correct local active pixels.),
wherein the pixels of the first imaging region and the pixels of the second imaging region are controlled such that the image data and the correction data are read independently from each other (Cho, Figs. 6-7, pixel of the first imaging region and pixels of the second imaging region are each read independently from each other since each pixel has its own read out circuit.),
the plurality of first pixels are arranged in the first imaging region aligned with each other in a plurality of rows extending in a row direction and in a plurality of columns extending in a column direction (Cho, Fig. 2A, pixel block B1, Alternatively Fig. 2C, A first imaging region may be considered to be the top left of the image sensor containing the 4x4 pixel block shown. All pixels in the first imaging region are aligned in rows and columns.), 
the plurality of second pixels are arranged in the second imaging region aligned with each other in a plurality of rows extending in the row direction and in a plurality of columns extending in the column direction (Cho, Fig. 2A, pixel block B3, Alternatively Fig. 2C, A second imaging region may be considered to be the bottom left of the image sensor containing the 4x4 pixel block shown. All pixels in the second imaging region are aligned in rows and columns.).
a plurality of transferring sections, each of which is included in each of the plurality of first pixels and the first correction pixel, (Cho, Fig. 7A, transfer transistor TX, Paragraph 0088 and 0089), 
a plurality of charge expelling sections, each of which is included in each of the plurality of first pixels and the first correction pixel (Cho, Fig. 7A, reset transistor RX, Paragraph 0088 and 0089),  
a plurality of transferring sections, each of which is included in each of the plurality of second pixels and the second correction pixel (Cho, Fig. 7A, transfer transistor TX, Paragraph 0088 and 0089),
 a plurality of charge expelling sections, each of which is included in each of the plurality of second pixels and the second correction pixel (Cho, Fig. 7A, reset transistor RX, Paragraph 0088 and 0089).
However, Cho does not explicitly state the first correction pixel and second correction pixel comprises a filter for transmitting light having a blue wavelength band and does not teach generates first image data by performing an image operation with a first ISO sensitivity, generates first correction data performing an imaging operation with the first imaging condition ISO sensitivity, generating second image data by performing an imaging operation with a second ISO sensitivity that is different from the first ISO sensitivity, generating second correction data by performing an imaging operation with the second ISO sensitivity, the plurality of transferring sections of the first pixels and first correction pixels are controlled at a same timing, the plurality of charge expelling sections of the first pixels and first correction pixels are controlled at a same timing, the plurality of transferring sections of the second pixels and second correction pixels are controlled at a same timing, the plurality of charge expelling sections of the second pixels and second correction pixels are controlled at a same timing, nor the plurality of first pixels output the first image data to a different signal line than the first correction pixel outputs the first correction data, nor the plurality of second pixels output the second image data to a different signal line than the second correction pixel outputs the second correction data.
In reference to Hannah, Hanna teaches a first imaging region (Hanna, Fig. 5, Top left Block (R1, C1)) comprising: a first pixel that generates first image data by performing an imaging operation with a first ISO sensitivity (Hanna, Figs. 6B-6C, Paragraph 0038-0039 and 0047-0048, Gain is ISO sensitivity (see conclusion).); and 
a second imaging region (Hanna, Fig. 5, Any block below the first imaging region or the bottom left block.) comprising: a second pixel that generates second image data by performing an imaging operation with a second ISO sensitivity that is different from the first ISO sensitivity (Hanna, Figs. 6B-6C, Paragraph 0038-0039 and 0047-0048, Gain is ISO sensitivity. Different blocks may use different gains.).
These arts are analogous since they are all related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cho with the method of using pixel groups and using different ISO sensitivities for the pixel groups as seen in Hannah to improve the overall image quality (Hannah, Paragraph 0011). Further, since the first and second correction pixel is located in the first and second imaging regions and since the correction pixels are used to correct imaging pixels locally, the first and second correction pixels would generate first and second correction data by performing an imaging operation with the ISO sensitivities of the region the correction pixel is located in.
However, the combination of Cho and Hanna does not explicitly state the first correction pixel and second correction pixel comprises a filter for transmitting light having a blue wavelength band and does not teach the plurality of transferring sections of the first pixels and first correction pixels are controlled at a same timing, the plurality of charge expelling sections of the first pixels and first correction pixels are controlled at a same timing, the plurality of transferring sections of the second pixels and second correction pixels are controlled at a same timing, the plurality of charge expelling sections of the second pixels and second correction pixels are controlled at a same timing, nor the plurality of first pixels output the first image data to a different signal line than the first correction pixel outputs the first correction data, nor the plurality of second pixels output the second image data to a different signal line than the second correction pixel outputs the second correction data.
In reference to Ogino et al. (hereafter referred as Ogino), Ogino teaches wherein a plurality of first pixels output a first image data to a different signal line than a pixel of the same column outputs a second data, and wherein a plurality of third pixels output the third image data to a different signal line than a fourth pixel outputs a fourth data (Ogino, Fig. 1, Paragraphs 0022 and 0025, Odd rows of a column output data to a different line than even rows.).
These arts are analogous since they are all related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Cho and Hannah with the readout circuitry of Ogino to reduce color mixture (Ogino, Paragraph 0006-0007). Further, since the correction pixels and active pixels of Cho are on both odd and even rows, the limitation “the plurality of first pixels output the first image data to a different signal line than the first correction pixel outputs the first correction data, nor the plurality of second pixels output the second image data to a different signal line than the second correction pixel outputs the second correction data” is met.
However, the combination of Cho, Hannah, and Ogino does not explicitly state the first correction pixel and second correction pixel comprises a filter for transmitting light having a blue wavelength band and does not teach the plurality of transferring sections of the first pixels and first correction pixels are controlled at a same timing, the plurality of charge expelling sections of the first pixels and first correction pixels are controlled at a same timing, the plurality of transferring sections of the second pixels and second correction pixels are controlled at a same timing, the plurality of charge expelling sections of the second pixels and second correction pixels are controlled at a same timing.
In reference to Gomi, Gomi teaches a plurality of first pixels each of which comprises (1) a filter for transmitting light having a green wavelength band (Gomi, Figs. 15B, 15D and 16, Paragraph 0049) and a first correction pixel that is arranged at a column-direction side from at least one of the plurality of first pixels, comprises a filter for transmitting light having a blue wavelength band (Gomi, Figs. 15B, 15D and 16, Paragraph 0049).
These arts are analogous since they are all related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Cho, Hannah and Ogino with the active and dark pixel pattern as seen in Gomi since it is a known arrangement pattern for active and dark pixel and would provide similar and expected results for measuring dark/black pixel signals. Further, by repeating the pattern in the regions (Cho, Figs. 2A and 2C), the limitation “a plurality of second pixels each of which (1) comprises a filter for transmitting light having a green wavelength band” and “a second correction pixel that is arranged at the column-direction side from at least one of plurality of the second pixels, and that comprises a filter for transmitting light having a blue wavelength band” is met.
However, the combination of Cho, Hanna, Ogino and Gomi does not teach the plurality of transferring sections of the first pixels and first correction pixels are controlled at a same timing, the plurality of charge expelling sections of the first pixels and first correction pixels are controlled at a same timing, the plurality of transferring sections of the second pixels and second correction pixels are controlled at a same timing, the plurality of charge expelling sections of the second pixels and second correction pixels are controlled at a same timing.
In reference to Takatsuka et al. (hereafter referred as Takatsuka), Takatsuka teaches a plurality of transferring sections (Takatsuka, Fig. 1, transfer-gate transistor 12, Paragraph 0005) of pixels are controlled at a same timing (Takatsuka, Fig. 2, TM11, Paragraphs 0017-0018 and 0173), a plurality of charge expelling sections (Takatsuka, Fig. 1, reset transistor 17, Paragraph 0007) of pixels are controlled at a same timing (Takatsuka, Fig. 2, TM11, Paragraphs 0017-0018 and 0173). 
These arts are analogous since they are all related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Cho, Hanna, Ogino and Gomi with the teaching of controlling the transferring sections and charge expelling sections at a same timing as seen in Takatsuka to clear all charges held in the photodiode and floating diffusions to begin capture of a new image free of influence of residual charge. Further, since the transfer and charge expelling sections are controlled at a same timing for all pixels, the limitation “the plurality of transferring sections of the first pixels and first correction pixels are controlled at a same timing, the plurality of charge expelling sections of the first pixels and first correction pixels are controlled at a same timing, the plurality of transferring sections of the second pixels and second correction pixels are controlled at a same timing, the plurality of charge expelling sections of the second pixels and second correction pixels are controlled at a same timing” is met.
Claim 11 is rejected for the same reasons as claim 21.

Regarding claim 22, the combination of Cho, Hannah, Ogino, Gomi and Takatsuka teaches the imaging sensor according to Claim 21 (see claim 21 analysis), wherein the plurality of first pixels and the plurality of second pixels each accumulate charge by performing photoelectric conversion according to an amount of incident light (Cho, Paragraph 0008), and the first correction pixel and the second correction pixel each generate a voltage reference level that does not depend on the amount of incident light (Cho, Paragraph 0048).
Claim 12 is rejected for the same reasons as claim 22.

Regarding claim 26, the combination of Cho, Hannah, Ogino, Gomi and Takatsuka teaches the imaging sensor according to Claim 11 (see claim 11 analysis), wherein an arrangement pattern of a first set of correction pixels including the first correction pixel in the first pixel block is the same as an arrangement pattern of a second set of correction pixels including the second correction pixel in the second pixel block. (Cho, Fig, 2A, Pixel Blocks B1 and B3 have the same pattern, Alternatively Fig. 2C, The arrangement pattern is an edge arrangement pattern. (Cho, Paragraph 0045). Cho states pixel blocks have the same pixel arrangement with regard to Figure 2A and further states the number of correction pixels in a pixel block may be changed (Cho, Paragraph 0041-0042)).

Regarding claim 27, the combination of Cho, Hannah, Ogino, Gomi and Takatsuka teaches the imaging sensor according to Claim 21 (see claim 21 analysis), further comprising: a signal processing section (Cho, Fig. 3, Element 36) that eliminates noise from the first image data using the first correction data and eliminates noise from the second image data using the second correction data (Cho, Paragraph 0048, 0054, 0058 and 0066, The correction pixel data is used to correct pixels around the correction pixel.).
	Claim 17 is rejected for the same reasons as claim 27.

Regarding claim 28, the combination of Cho, Hannah, Ogino, Gomi and Takatsuka teaches the imaging sensor according to Claim 27 (see claim 27 analysis), wherein the signal processing section generates through interpolation a signal at a position of the first correction pixel using signals output from first pixels amongst the plurality of first pixels that are adjacent to the first correction pixel, and generates through interpolation a signal at a position of the second correction pixel using signals output from second pixels amongst the plurality of second pixels that are adjacent to the second correction pixel (Cho, Fig. 8, Paragraphs 0095-0098).
	Claim 18 is rejected for the same reasons as claim 28.

Regarding claim 30, the combination of Cho, Hannah, Ogino, Gomi and Takatsuka teaches an imaging apparatus (Cho, Fig. 11) comprising: the imaging sensor according to Claim 21 (see claim 21 analysis).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698                                                                                                                                                                                                        
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698